                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


KOFIE AKIEM JONES,

           Petitioner,

v.                                        Civil Action No. 1:13CV267
                                   (Criminal Action No. 1:03CR47-01)
UNITED STATES OF AMERICA,                                    (STAMP)

           Respondent.


                    MEMORANDUM OPINION AND ORDER
                 AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE

                            I.   Background

     In December 2013, the pro se1 petitioner, Kofie Akiem Jones,

filed a motion to vacate under 28 U.S.C. § 2255 (“§ 2255”), wherein

he asserts three arguments.2     First, the petitioner claims that he

received   ineffective   assistance   of   counsel   from   his   original

defense attorney.    ECF No. 1 at 4-27/ECF No. 308 at 4-27.3       Second,



     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
     2
      The petitioner was convicted by a jury trial of                 (1)
conspiracy to rob banks and interfere with commerce by threats        and
violence, (2) attempted bank robbery, (3) armed bank robbery,         (4)
possession of a firearm in furtherance of a crime of violence,        (5)
interference with commerce by threats and violence, and               (6)
possession of a firearm in furtherance of a crime of violence.        ECF
No. 64 at 1/ECF No. 437 at 1.
     3
      The first ECF number refers to the petitioner’s civil docket
in which the instant petition is pending (Civil Action No.
1:13CV267). The second ECF number refers to the criminal docket of
the petitioner’s original criminal action (Criminal Action No.
1:03CR47).
the petitioner believes he is entitled to relief pursuant to the

holding of Alleyne v. United States, 133 S. Ct. 2151 (2013).                Id.

at 29.    Third, the petitioner asserts that his due process rights

were violated because the jury received incorrect instructions.

Id. at 32.      For relief, the petitioner requests that (1) his

conviction and sentence be vacated and set-aside or (2) the

sentence of his second § 924(c) offense be vacated.                 ECF No. 1

at 39/ECF No. 308 at 39.           After the pro se motion was filed,

attorney     Jason   T.    Gain   entered    a   notice   of   appearance    as

petitioner’s counsel.        ECF No. 51/ECF No. 414.           The government

filed a response in opposition to the motion to vacate under

§ 2255.     ECF No. 5/ECF No. 312.

     The action was referred to United States Magistrate Judge

Robert W. Trumble for initial review and report and recommendation

pursuant to Local Rule of Prisoner Litigation Procedure 2.              United

States    Magistrate      Judge   Trumble   then    entered    a   report   and

recommendation.        ECF No. 64/ECF No. 437.            In the report and

recommendation,      the    magistrate      judge    recommended    that    the

petitioner’s § 2255 motion be denied and the civil action be

dismissed with prejudice because the petitioner’s claims were

procedurally defaulted or without merit.            Id. at 1.

     Counsel for petitioner filed a motion for an extension of time

to   file    objections     to    the   magistrate     judge’s     report   and




                                        2
recommendation.        ECF No. 438.4       This Court granted the motion for

an extension of time.         ECF No. 65 at 1/ECF No. 439 at 1.            The order

directed the petitioner to file objections on or before May 21,

2018       and   directed   the    government   to   file    a    response   to   the

petitioner’s objections on or before June 4, 2018.                   Id.

       The petitioner filed two primary objections through counsel.

ECF No. 67/ECF No. 441.                 The petitioner first objects to the

magistrate judge’s finding that his counsel was not ineffective by

failing to communicate a plea deal because no plea deal was ever

offered by the government. Id. at 1. The petitioner contends that

“testimony elicited at the evidentiary hearing shows that counsel

for the government would most certainly have extended an offer to

the Petitioner — and in fact had prepared a written plea document

for that purpose — but was precluded from even making an offer by

the actions of Petitioner’s trial counsel.”                 Id.   Petitioner cites

to the similarities between the facts of the instant case and

Lafler v. Cooper,5 in which the Supreme Court ruled that the State

must re-offer the plea agreement to a defendant who originally

turned it down, based on what the Court deemed to be deficient

advice from counsel.              Id.   Next, the petitioner objects to the

magistrate judge’s finding of procedural default as to the second



       4
      This motion has one ECF citation because it was only docketed
in the criminal action (Criminal Action No. 1:03CR47).
       5
        Lafler v. Cooper, 566 U.S. 156, 163-164 (2012).

                                            3
and third grounds.            With respect to the Alleyne claim, petitioner

argues that he has demonstrated “cause” or actual “prejudice” or

actual innocence under Bousely6 “because the petitioner in Alleyne

was ultimately successful, the theory was not novel.”                          Id. at 2.

With respect to the jury instruction claim, the petitioner notes

that       his   “underlying       conviction       suffered    from    a   faulty        jury

instruction,”          and    that   “a     further      conviction    under     §   924(c)

requires specificity as to whether or not the petitioner was

convicted under an aiding and abetting theory or a Pinkerton7

theory.”         Id.

       The       government        failed     to    respond    to     the   petitioner’s

objections by the ordered date. On April 1, 2019, this Court again

entered an order directing the government to file a response to

petitioner’s objections.              ECF No. 70/ECF No. 455.

       The       government        then     filed    a   response      to   petitioner’s

objections.         ECF      No.   72/ECF     No.     410.     In     response       to    the

petitioner’s claim that his attorney offered inadequate assistance

of counsel because he failed to communicate a plea offer, the

government cites to the three-prong test presented in Lafler v.


       6
      In Bousley v. United States, the Supreme Court held that in
order to pursue a defaulted habeas claim, the petitioner must
demonstrate “cause and actual prejudice” or that he is “actually
innocent.” 523 U.S. 614, 622 (1998).
       7
      In Pinkerton v. United States, the Supreme Court determined
that when a defendant is part of a conspiracy, any substantive
crimes to further the conspiracy can be charged to all defendants.
This is known as the Pinkerton Doctrine. 328 U.S. 640 (1946).

                                               4
Cooper, where the first prong requires “a reasonable probability

that the plea offer would have been presented to the court (i.e.,

that the defendant would have accepted the plea).”            Id. at 2.    The

government states that petitioner’s maintained innocence throughout

the trial and the appeals is an indication that he would not have

accepted a plea deal, had it been offered.        Id.     For this reason,

the government maintains that petitioner’s claim for ineffective

assistance of counsel should be dismissed.        Id.

      As to petitioner’s objection to the magistrate judge’s finding

of procedural default on petitioner’s original second and third

claims for relief, the government’s response reiterates support for

the conclusions of the magistrate judge.           With respect to the

Alleyne    claim    (petitioner’s   second   ground     for   relief),     the

government states that the “claim was procedurally defaulted, and

even if not, then factually the claim fails” because the jury found

that the petitioner’s second § 924(c) conviction was later in time

than his first.       Id.    As to the petitioner’s third ground for

relief, regarding the jury instructions to determine whether he was

convicted under an aiding and abetting theory or under a Pinkerton

Doctrine liability theory, the government again asserts that the

claim was procedurally defaulted because the issue was not raised

in   the   direct   appeal   or   intervening   judgment.       Id.   at    3.

Furthermore, the government contends that even if petitioner’s

claim is not procedurally defaulted, the claim is meritless because


                                     5
the jury was permitted to convict on either prong, and the jury was

not required to designate upon which one they chose to convict.

Id.

      The petitioner then filed a pro se “hybrid motion” seeking

permission to file a sur-reply to the government’s response (ECF

No. 74/ECF No. 458) and then, soon after, filed a sur-reply (ECF

No. 75/ECF No. 459).   In this hybrid motion, the petitioner again

claims that he should not receive the enhanced sentence because

“when there are two § 924(c) counts in the same indictment, neither

is a second or subsequent conviction, because neither has become

final.”   Id. at 3.

      For the reasons set forth below, the magistrate judge’s report

and recommendation is adopted and affirmed in its entirety and the

petitioner’s objections are overruled.

                        II.   Applicable Law

      Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s report and

recommendation to which an objection is timely made.    Because the

petitioner filed objections to the report and recommendation, the

magistrate judge’s recommendation will be reviewed de novo as to

those findings to which the petitioner objected.       As to those

findings to which objections were not filed, all findings and

recommendations will be upheld unless they are “clearly erroneous

or contrary to law.”   28 U.S.C. § 636(b)(1)(A).


                                  6
                                   III.    Discussion

A.     Ineffective Assistance of Counsel

       Petitioner          first     objects      to     the     magistrate    judge’s

determination that counsel was not ineffective for failing to

communicate a plea offer because one was never offered. ECF No. 67

at 1/ECF No. 441 at 1.                Petitioner maintains that but for the

actions of his trial counsel, the government would have made a plea

offer and that counsel was ineffective for interfering. Id.                         On de

novo       review,    this    Court      agrees   with    the    conclusion    of    the

magistrate         judge     and   the    position       of    the   government     that

petitioner’s attorney did not provide constitutionally ineffective

assistance of counsel for not communicating a plea deal to the

petitioner, as one was never offered.

B.     Claims Regarding Alleyne Holding and Jury Instruction

       Petitioner’s remaining objection argues that his second and

third ground for relief are not procedurally defaulted.                       Id. at 2.

This Court affirms the findings of the magistrate judge that both

claims are procedurally defaulted and without merit.

       In    the     report    and    recommendation,          the   magistrate   judge

determined petitioner’s Alleyne claim to be procedurally defaulted

because it was not raised in his direct appeal or intervening

judgment.       ECF No. 64 at 27/ECF No. 437 at 27.                      According to

Bousley,8 petitioner’s claim is procedurally barred unless he


       8
        Bousley v. United States, 523 U.S. 614, 622 (1998).

                                             7
demonstrates “cause” or actual “prejudice” or actual innocence.

The    magistrate       judge   determined      that    petitioner    “has   not

demonstrated ‘cause,’ and he fails to allege actual innocence.”

Id.        On de novo review of the petitioner’s objections and the

report and recommendation, this Court finds the petitioner failed

to demonstrate “cause” or allege actual innocence, and thus affirms

the    conclusions      of   the   magistrate    judge    and   overrules    the

petitioner’s objection.

       In the report and recommendation, the magistrate determined

that       even   if   the   petitioner’s    claim     were   not   procedurally

defaulted, it is nevertheless without merit.              Id.   In his original

claim, petitioner argues that according to Alleyne, the Court

cannot impose the mandatory minimum sentence of 25 years unless a

jury found that one of his two charged § 924(c) counts constituted

a second convicted offense.           ECF No. 1 at 29/ECF No. 308 at 29.

The magistrate judge determined this was not the case, citing

Almendarez-Torres,9 which held that the Sixth Amendment does not

require the government to set forth in the indictment and prove

beyond a reasonable doubt the fact of prior conviction. This Court

agrees with the magistrate judge’s determination that the jury was

not required to find that one of petitioner’s charged § 924(c)

counts was a second conviction and that two separate § 924(c)

counts is enough to impose the heightened mandatory minimum.


       9
        Almendarez-Torres v. United States, 523 U.S. 224, 228 (1998).

                                        8
      For petitioner’s third ground for relief, he takes issue with

the jury instructions that permitted him to be convicted on “aiding

and     abetting”      or    Pinkerton    “conspiracy.”          In     petitioner’s

objections, he claims he was denied his right to a unanimous jury

verdict because the jury did not determine under which one of the

two theories he was convicted.            ECF No. 1 at 33/ECF No. 308 at 33.

On de novo review of this issue, this Court affirms the magistrate

judge’s      determination      that     this   claim    is     also   procedurally

defaulted and without merit.             ECF No. 64 at 29/ECF No. 437 at 29.

Under the requirements of Bousley, the magistrate judge found that

petitioner fails to demonstrate “cause” and actual “prejudice,” or

actual innocence regarding the jury instruction claim.                      On de novo

review, this Court finds that this claim is procedurally defaulted

because it was not raised on direct appeal of petitioner’s original

or intervening judgment.

      Even though the magistrate judge determined that petitioner’s

third       claim     was    procedurally       defaulted,      the     report    and

recommendation        also    analyzed    the    merit    of    the    claim.     The

magistrate judge cited Nye & Nissen v. United States,10 where the

Supreme      Court    held    that     aiding   and     abetting      and   Pinkerton

conspiracy are alternative theories by which the government may

prove      criminal    liability.        Accordingly,     the    magistrate      judge

properly determined that the jury was free to convict under either


      10
           Nye & Nissen v. United States, 336 U.S. 613, 620 (1949).

                                           9
theory.       ECF No. 64 at 29/ECF No. 437 at 29.                In addition the

magistrate judge noted that the petitioner “must demonstrate that

the erroneous instruction given resulted in his conviction, not

merely that it was impossible to tell under which [theory] the jury

convicted.” United States v. Robinson, 627 F.3d 941 (4th Cir.

2010).    This Court agrees with the finding of the magistrate judge

that this claim is without merit.

C.   Petitioner’s Sur-Reply

     This Court notes that petitioner filed a pro se hybrid motion

seeking permission to file a sur-reply to the government’s response

(ECF No. 74/ECF No. 458) and then filed a sur-reply (ECF No. 75/ECF

No. 459). As petitioner was represented by counsel at the time the

motion for leave to file a sur-reply was filed, this Court denies

petitioner’s      motion    for   leave     to   file    a   sur-reply    as   an

impermissible “hybrid motion” and declines to consider the contents

of the sur-reply.

D.   Certificate of Appealability

     Rule 11(a) of the Rules Governing Section 2254 and Section

2255 cases provides that the district court “must issue or deny a

certificate of appealability when it enters a final order adverse

to the applicant” in such cases. This memorandum opinion and order

is a final order adverse to the applicant in a case in which 28

U.S.C.    §    2253(c)(1)   requires      issuance      of   a   certificate   of

appealability to take an appeal.


                                       10
      This   Court    finds       that   it    is   inappropriate      to    issue   a

certificate of appealability in this matter.                   Specifically, the

Court finds that the petitioner has not made a “substantial showing

of   the   denial    of   a   constitutional         right.”     See    28    U.S.C.

§ 2253(c)(2).     A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003).    Upon review of the record, this Court finds that the

petitioner has not made the requisite showing.                  Accordingly, the

petitioner   is     DENIED    a    certificate      of   appealability       by   this

district court.       The petitioner may, however, request a circuit

judge of the United States Court of Appeals for the Fourth Circuit

to issue the certificate of appealability.

                                  IV.    Conclusion

      For the reasons stated, the magistrate judge’s report and

recommendation (ECF No. 64/ECF No. 437) is AFFIRMED AND ADOPTED.

Accordingly, the petitioner’s motion under 28 U.S.C. § 2255 (ECF

No. 1/ECF No. 308) is DENIED. Further, the petitioner’s objections

(ECF No. 67/ECF No. 441) are OVERRULED. Petitioner’s motion to

amend objections (ECF No. 448)11 and petitioner’s motion to file a



      11
      This motion has one ECF citation because it was only docketed
in the criminal action (Criminal Action No. 1:03CR47).

                                          11
sur-reply (ECF No. 74/ECF No. 458) are DENIED as hybrid, and the

case is DISMISSED WITH PREJUDICE.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of the judgment order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.       Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    August 8, 2019


                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                 12
